NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 29 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MIKEAL GLENN STINE,                             No. 22-15120

                Plaintiff-Appellant,            D.C. No. 4:20-cv-00187-DCB

 v.
                                                MEMORANDUM*
K. GARCIA, Trust Fund Supervisor,
USP/Tucson, Arizona,

                Defendant-Appellee,

and

B. VON BLANKENSEE; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                    David C. Bury, District Judge, Presiding

                              Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Federal prisoner Mikeal Glenn Stine appeals pro se from the district court’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
interlocutory order denying his motion for a preliminary injunction in his action

under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403

U.S. 388 (1971), alleging a First Amendment violation. We have jurisdiction

under 28 U.S.C. § 1292(a)(1). We review for an abuse of discretion a district

court’s denial of a motion for a preliminary injunction. Puente Ariz. v. Arpaio, 821

F.3d 1098, 1103 (9th Cir. 2016). We affirm.

      The district court did not abuse its discretion by denying Stine’s motion for a

preliminary injunction because the district court lacked the authority to grant

Stine’s requested relief as it was not tied to the claims and parties in the complaint.

See Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631, 636-37

(9th Cir. 2015) (holding that the district court lacks authority to grant injunctive

relief absent a “sufficient nexus between the claims raised in a motion for

injunctive relief and the claims set forth in the underlying complaint”); Zepeda v.

U.S. Immigration Serv., 753 F.2d 719, 727 (9th Cir. 1983) (explaining that the

scope of an injunction is limited to the parties in the action).

      Appellee’s motion to dismiss (Docket Entry No. 19) is denied as moot.

      AFFIRMED.




                                           2                                    22-15120